169 S.W.3d 915 (2005)
Charles BAKER, Appellant,
v.
SECOND INJURY FUND, Respondent.
No. WD 64338.
Missouri Court of Appeals, Western District.
September 6, 2005.
*916 Nancy Lee Jackson, Thomas C. Locke, Co-Counsel, Independence, MO, for appellant.
Carolyn Biersmith McCarthy, Asst. Atty. Gen., Kansas City, MO, for respondent.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.

ORDER
PER CURIAM.
Charles Baker appeals the Labor and Industrial Relations Commission's decision finding that the Second Injury Fund was not liable for either permanent total disability or permanent partial disability benefits. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).